DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 10, 11, and 13-15 stand rejected under Section 101.  Claims 1, 2, 4-6, 9, 10, 16, and 17 stand rejected under Section 102.  Claims 8 and 11-17 stand rejected under Section 103.  Claims 1-20 stand rejected under Section 112(b).  Claims 4, 10, 11, 13-15, and 18 stand objected to for informalities.  The specification and drawings stand objected to.  Claims 3, 7, and 18-20 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter.
Applicants amended claim 1 to including the subject matter of claims 2 and 3, and also amended claims 4-8, 10, and 11, and canceled claims 2, 3, 12, and 18-20.  Applicants provided amendments to the specification and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The Office identified an informality, which is addressed in the Examiner’s Amendment section, below. 

Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 101 rejections: Applicants’ amendments to the claims overcome the Section 101 rejections.  No new matter has been added.  The previously noted Section 101 rejections are withdrawn.
Section 102/103 rejections: Applicant's arguments filed March 8, 2021 have been fully considered and they are persuasive.  The rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 4-11, and 13-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Specification:
Using the March 8, 2021 version of the specification—the version that has all entries accepted (although the version is not specified noted as a “clean copy”):
Page 2, paragraph 5, line 4: Change “second sub-pixel” to “third sub-pixel”.
Claims:
	Claim 4, line 3: Change “and one of the first gate line” to “and to one of the first gate line”.
	Claim 4, line 4: Add a comma after “second gate line”.
Claim 10, line 12: Change this line to: “field being parallel to a rubbing alignment direction, and the rubbing alignment direction being”.
Reasons for Allowance
Claims 1, 4-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the second sub-pixel is electrically connected to the first gate line and the second data line, or is electrically connected to the second gate line and the second data line”, in combination with the remaining limitations of the claim.
With regard to claims 4-11 and 13-17: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897